       Case 1:16-cv-04236-WMR Document 103 Filed 01/24/20 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

LANCE TOLAND,                                )
    Plaintiff,                               )
                                             )
v.                                           )
                                             ) CIVIL ACTION NO.:
                                             ) 1:16-cv- 04236-WMR
THE PHOENIX INSURANCE                        )
COMPANY,                                     )
    Defendant.                               )

                DEFENDANT’S MOTION FOR SANCTIONS

      COMES NOW, The Phoenix Insurance Company (“Phoenix”), Defendant in

the above-styled action, and without waiving any rights or defenses pursuant to

F.R.C.P. 41(b) and 37, and requests the imposition of sanctions on Plaintiff under

F.R.C.P. 37 in the form of the exclusion of Doc. 100, Doc. 100-1, Doc. 1-2, Doc.

100-3, Doc. 100-4, Doc. 100-5, Doc. 100-6, Doc. 100-7, Doc. 100-8, Doc. 100-9,

Doc. 100-10 and Doc. 100-11 from use as evidence at trial. In support of its

Motion, Phoenix relies upon the following:

      1.    Exhibit A, Phoenix’s First Requests for Production of Documents to

            Plaintiff, dated February 16, 2017;
      Case 1:16-cv-04236-WMR Document 103 Filed 01/24/20 Page 2 of 3




      2.    Exhibit B, Plaintiff’s Responses to Plaintiff’s First Requests for

            Production of Documents;

      3.    Exhibit C, Affidavit of Karen K. Karabinos;

      4.    All documents and pleadings filed in the above-styled action at the

            time this Motion is filed;

            Respectfully submitted this 24th day of January, 2020.

                                         DREW, ECKL & FARNHAM, LLP

                                         /s/ Karen K. Karabinos
                                         Georgia Bar No. 423906

                                         /s/ Mary Alice L. Jasperse
                                         Georgia Bar No. 971077
                                         Counsel for Defendant Phoenix
303 Peachtree Street, NE
Suite 3500
Atlanta, GA 30308
Phone: (404) 885-1400
karabinosk@deflaw.com
jaspersem@deflaw.com

 Counsel for Defendant certifies that this pleading complies with Local Rule 5.1.
                   The type is Times New Roman, 14 point.




                                           2
          Case 1:16-cv-04236-WMR Document 103 Filed 01/24/20 Page 3 of 3




                           CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that I have filed DEFENDANT’S MOTION FOR

SANCTIONS with the Clerk of Court using the CM/ECF system, which will

automatically send email notification of such filing to the following counsel of

record:

                                Jason H. Coffman
                             3280 Peachtree Road, NE
                                    Suite 700
                                Atlanta, GA 30305

      This 24th day of January, 2020.

                                        /s/ Mary Alice L. Jasperse
                                        Georgia Bar No. 971077
                                        Counsel for Defendant Phoenix
303 Peachtree Street, NE
Suite 3500
Atlanta, GA 30308
Phone: (404) 885-1400
jaspersem@deflaw.com




                                          3
